ON SUGGESTION OF ERROR.
The appellant's suggestion for modification of the opinion heretofore rendered in this cause is overruled. The appellees have suggested that we erred in dismissing the cause, and that it should have been remanded for further proceedings on the supersedeas bond, by which the appellant obligated itself to pay appellees for milk delivered during the pendency of the appeal "at the prices fixed and determined to be the prices which complainants are entitled to be paid." We are of the opinion that the dismissal of the bill of complaint was proper, and that appellees must be remitted to an action at law on the bond, if any such they have, as to which we express no opinion. This suggestion of error will likewise be overruled.
Overruled.